Citation Nr: 0803021	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-32 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a notice of disagreement was timely filed with 
respect to the issue of entitlement to an earlier effective 
date for the grant of service connection for a low back 
disorder.
 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The February 2005 RO letter 
providing notice that the RO determined that the veteran had 
filed an untimely notice of disagreement in January 2005 as 
to a September 2002 rating decision that had granted service 
connection for a low back disorder effective from October 28, 
1998.  (The veteran specifically disagreed with the September 
2002 rating decision as to the effective date assigned for 
the grant of service connection for the low back disorder.).

In a statement received from the veteran in July 2005, the 
veteran reported that his service-connected back symptoms 
were debilitating, and involved arthritis and stabbing pain 
from nerves, with the pain shooting down his legs.  In a 
January 2006 statement, the veteran asserted that his 
service-connected disabilities would not allow him to work 
again.  He also claimed that he was entitled to an earlier 
effective date for the grant of service connection for his 
tinnitus.  During a December 2007 hearing before the 
undersigned, the veteran indicated that his claim for an 
earlier effective date for the grant of service connection 
for a low back disorder may be based on a clear and 
unmistakable error (CUE) in a prior rating decision involving 
the assignment of the effective date of service connection.

Based on these statements, the Board finds that the veteran 
may be raising claims for: an increased disability rating for 
the service-connected low back disorder; a total disability 
evaluation based on unemployability due to service-connected 
disability (TDIU); and earlier effective date for the grant 
of service connection for tinnitus.  Additionally, he may be 
raising the issue of whether there was clear and unmistakable 
error in a prior RO rating decision in not granting service 
connection for a low back disorder at an earlier date.  These 
matters are referred to the RO for appropriate action.

In a November 2005 rating decision, the RO denied claims for 
increased disability ratings for post-traumatic stress 
disorder, and for traumatic arthritis of the cervical spine.  
The RO also denied a claim for an earlier effective date for 
service connection for traumatic arthritis of the cervical 
spine.  In a statement received at VA in January 2006, the 
veteran expressed disagreement with three determinations 
contained in the November 2005 rating decision.  While the 
claims file presently in the Board's possession contains no 
Statement of the Case (SOC) addressing these matters, VA's 
Appeal's Tracking Data Base (VACOLS) indicates that the RO 
issued the SOC in August 2006, and that a VA Form 9 was 
received soon thereafter.  Regardless of what can be learned 
from VACOLS, these three matters were not certified for 
appeal and it would be premature for the Board to address 
them at this time.  


FINDINGS OF FACT

1.  On September 22, 2002, the RO notified the veteran of a 
September 2002 rating decision that granted service 
connection for a low back disorder, effective October 28, 
1998.  

2. The veteran did not respond to the September 2002 notice 
within one year; his notice of disagreement with the 
effective date assigned was received in January 2005.  


CONCLUSION OF LAW

The veteran did not timely submit a notice of disagreement 
(NOD) with the September 2002 rating decision that granted 
service connection for a low back disorder, effective October 
28, 1998, and the Board does not have jurisdiction to review 
the merits of an appeal challenging that rating decision.  
38 U.S.C.A. §§ 7104, 7105, 7108, (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz, supra.  

The issue addressed below involves primarily a matter of 
statutory and regulatory interpretation.  Therefore, the 
provisions of the VCAA are not for application.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2004).  Further, VA 
has provided the veteran notice necessary to substantiate the 
present claim.  In the September 25, 2002 letter notifying 
the veteran of the September 2002 rating decision, the RO 
notified the veteran that if he disagreed with the rating 
decision he had one year from the date of that letter to 
appeal the decision.  With that letter, VA also provided the 
veteran a VA Form 4107, "Your Rights to Appeal Our 
Decision," which further explained the veteran's right to 
appeal and procedural requirements for perfecting an appeal 
to the Board.  The RO notified the veteran that to start his 
appeal, the veteran must submit a notice of disagreement 
within one year; and that if he did not start his appeal (by 
submitting a notice of disagreement) within one year, the 
decision would become final.  There has been full compliance 
with due process on the timeliness question.  38 C.F.R. § 
20.101(c)(d); Marsh v. West, 11 Vet. App. 468 (1998). 

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the perfection of appeals to the 
Board.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  


II.  Analysis

The Board only has jurisdiction to review RO decisions that 
are timely appealed.  For an appeal to be timely, a claimant 
must file a NOD within a year after mailing of the notice of 
the adverse action; and to timely perfect an appeal the 
claimant must submit a substantive appeal within 60 days 
after being sent a statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
to him/her of the adverse decision, whichever period ends 
later.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302.  Without a timely NOD with the 
unfavorable determination by the agency of original 
jurisdiction, the Board has no jurisdiction to consider the 
merits of an appeal of such determination.  
38 U.S.C.A. §§ 7105(c), 7108.  See also Marsh, supra. 

The Board's jurisdiction is a threshold question that must be 
resolved affirmatively before the Board may address an appeal 
on the merits.  See 38 U.S.C.A. § 7108.  

The veteran claims that he filed a timely notice of 
disagreement with respect to a September 2002 rating 
decision.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a Statement of the 
Case has been furnished, a timely-filed Substantive Appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).  

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 
C.F.R. 
§ 20.201.  While special wording is not required, the NOD 
must be in terms which can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  Id.

Except in the case of a simultaneously contested claim, a 
claimant, or his or her representative, must file a notice of 
disagreement with the determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).

In the present case, in a September 2002 rating decision the 
RO granted service connection for a "low back injury" and 
assigned that disability a 20 percent disability rating 
effective from October 28, 1998.  This effectuated a 
September 2002 decision of the Board, which granted service 
connection for a low back injury.  In the one-year span 
following notice of the September 2002 rating decision, the 
RO did not receive any relevant written communication from 
the veteran that could be construed as a NOD.   

The veteran's next relevant correspondence was a statement on 
a VA Form 9, received by VA on January 20, 2005, in which the 
veteran expressed disagreement with the effective date of the 
disability compensation payments for his back disorder 
disability.  

The Board notes that the RO had notified the veteran of the 
September 2002 rating decision by way of a September 25, 2002 
letter.  Under 38 C.F.R. § 20.302(a), the veteran was 
required to submit a notice of disagreement within one year 
of that date, otherwise, that decision would become final.  
Here, the veteran submitted his notice of disagreement on 
January 20, 2005, over two years after receiving notice of 
the September 2002 rating decision, and far beyond the one-
year time limit allowed for receipt of such.  38 C.F.R. § 
20.302(a).  

The NOD was not timely, and the first threshold for 
establishing Board jurisdiction is not met.  38 U.S.C.A. 
§ 7105.  Consequently, the Board has no jurisdiction to 
consider an appeal challenging the September 2002 rating 
decision assignment effective date for service connection for 
the low back disorder, and must "reject" consideration of 
the merits of such appeal.  38 U.S.C.A. § 7108.  

The record does not show, and the veteran has not argued, 
that VA failed to advise the veteran of the procedures 
required to perfect an appeal.  Nor does the record show any 
written communication from the veteran to VA during the 
appeals period that could be construed as a timely notice of 
disagreement.  

During the December 2007 hearing before the undersigned, the 
veteran indicated that his notice of disagreement should have 
been accepted because he was prevented from a timely filing 
by a condition manifesting impairment in time perception.  
The Board is aware of the veteran's contentions. 
 Nonetheless, the veteran did not file a timely notice of 
disagreement with the September 2002 rating decision and 
there is no statute, regulation, or case law establishing 
that equitable tolling is applicable to the filing of a 
notice of disagreement.  See generally McPhail v. Nicholson, 
19 Vet. App. 30, 33 (2005) (wherein the Court discussed, but 
did not decide, the issue of whether equitable tolling 
applies under 38 U.S.C.A. § 7105).

The Board further notes that  in Corry v. Derwinski, 3 Vet. 
App. 231 (1992), the Court held that there is no legal 
entitlement to an extension of time and that 
38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  In this case, the veteran did 
not request any extension of time for filing a NOD, and he 
has not demonstrated good cause for an untimely filing.  
Regulations allow for a full year in which to file a notice 
of disagreement.  The claims file contains a number of 
procedural filings by the veteran on other matters at other 
times, which did meet regulatory requirements with respect to 
timely filings.  

There is no showing in the record that the veteran was so 
incapacitated during the one-year period following the 
September 2002 rating decision notice, that he was unable to 
file a timely NOD as to that decision.  The Board has 
considered the appellant's explanation but does not conclude 
that the appellant has demonstrated good cause for an 
untimely filing of a notice of disagreement with the 
September 2002 rating decision.

Therefore, in conclusion, the notice of disagreement was not 
timely filed and the Board has no jurisdiction to consider 
the appeal.  Thus, the September 2002 rating decision became 
final and the veteran's appeal of that rating action is 
dismissed. 


ORDER

The veteran's appeal, seeking to establish that his notice of 
disagreement with a September 2002 rating decision assigning 
an effective date for service connection for a low back 
disorder was timely, is denied; because the Board does not 
have jurisdiction in the matter, the appeal seeking an 
earlier effective date is dismissed.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


